Per Curiam.
— The defendants, Young, Blackwood and Schram, were jointly charged with committing the crime of robbery in Chelan county. Trial in the superior court for that county resulted in a verdict and judgment of conviction against the defendant Young, he being separately tried, from which he has appealed to this court.
There is presented upon this appeal the same questions, under substantially the same state of facts, as in the case of State v. Black-wood, ante p. 529, 175 Pac. 168. We think no further discussion of' the questions so presented is necessary here. Some two or three additional errors are claimed in this case, but practically without argument or citation of authority. We think it is sufficient to say *702with reference thereto that they do not show reversible error. We conclude that appellant has had a fair trial free from prejudicial error.
The judgment is affirmed.